DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s response to the restriction/ election requirement from 6/30/2021 is acknowledged.  Applicant has made the following group election without traverse: Group Group (claims 64-69).  Applicant has further made the following species election:

    PNG
    media_image1.png
    52
    449
    media_image1.png
    Greyscale

Only the portion of the response pertaining to the group election specifies that it has been made without traverse, whereas in the portion pertaining to species election there is no indication one way or another.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement pertaining to species, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The restriction/ election requirement is hereby MADE FINAL.  Claim 64-69 are pending, and have been examined herewith to the extent of Applicant’s elected species.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 64-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 55-62 of copending Application No. 16/488,565 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose overlapping subject matter.  Specifically, claim 55 of the reference application is directed to a method of prevention, treatment or both of a neoplasm in a patient in need thereof, the method comprising: identifying a patient with a neoplasm; administering a pharmaceutical composition comprising: at least one anti-cancer agent; and a first anti-cancer response modulator, wherein the first anti-cancer response modulator is selected form the group consisting of quercetin, sodium phenyl butyrate (SPB) and epigallocatechin-3-gallate (EGCG), and the anti-cancer agent is cyclophosphamide.  Claim 64 of the instant application is directed to a method of prevention, treatment or both of a neoplasm comprising: administering the composition of Claim 51 to a patient in need thereof.  Claim 51 of the instant application is directed to a pharmaceutical composition for prophylaxis, treatment or both of a neoplasm, comprising: at least one .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections

Claim 65 is objected to because of the following informalities:  it is dependent on claim 1, and claim 1 already recites “at least one anti-cancer agents, wherein the at least one anti-cancer agent is PARP inhibitor”, so the format in which claim 65 is written fails to take this antecedent basis into accout.  Appropriate correction is required.
In the interest of compact prosecution, the Examiner interprets claim 65 as directed to: 
“The method claim 64, where the 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 64-68 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130011488 to Nezami (“Nezami”), further in view of Arney, Coming ever closer- first PARP inhibitor licensed in Europe, October 24, 2014, last edited December 22, 2015, available at https://news.cancerresearchuk.org/2014/10/24/coming-ever-closer-first-parp-inhibitor-on-track-to-be-licensed-in-europe/ (“Arney”), Azvolinsky, MBCC: PARP Inhibitors for Breast Cancer- Which Subpopulation to Target?, March 16, 2012, available at https://www.cancernetwork.com/view/mbcc-parp-inhibitors-breast-cancerwhich-subpopulation-target (“Azvolinsky”) and WO 2016/054237 A2 to Tulin (“Tulin”).
Nezami discloses a method and a pharmaceutical composition for treating cancer  (Abstract), comprising: at least one anti-cancer agent (non-toxic therapies, used either al(one or in combination with traditional chemotherapy, Para. [0003]; chemotherapy ...may ...occur before or after administering any epigenetic modifiers, whether in single or combined form, separately or mixed, Para. [0010]); and a first anti-cancer response modulator, wherein the first anti-cancer response modulator is selected form the group consisting of quercetin, sodium phenyl butyrate (SP13) and epigaltocatechin-3- gallate (EGCG) ([formulations may be administered alone or in combination with one or more other compounds disclosed herein or in combination with one or more other drugs, or as any combination thereof, Para. [0038]; preferred embodiment, one epigenetic modifier comprises sodium phenyl butyrate (SPB) and a second epigenetic modifier comprises green tea extract, such as epigallocatechin gallate (EGCG), Para. [0004)).
Nezami discloses the pharmaceutical composition of Claim 1, further comprising a second anticancer response modulator selected form the group consisting of quercetin, SPB and EGCG (one epigenetic modifier comprises sodium phenyl butyrate (SPB) and a second epigenetic modifier comprises green tea extract, such as epigallocatechin gallate (EGCG), Para. [0004)).
Regarding doses, Nezami discloses the following. “Toxicity studies of SPB have shown that oral doses up to 36 grams per day demonstrate minimal toxicity.” ([0026]).  “Toxicity studies have been conducted on quercetin. An open label, uncontrolled dose-finding clinical trial of quercetin was conducted. In the trial, increasing values of up to 1700 mg/m2 intravenous quercetin were administered for about 3 weeks to 50 patients who had cancer deemed no longer treatable by conventional methods. Patients with a variety of cancers were treated including large bowel, stomach, pancreas, ovarian and melanoma. None of the patients achieved suppression as defined by the radiological criteria of WHO, but two showed sustained decreases in unique cancer markers following quercetin therapy (one with metastatic hepatocellular carcinoma, and the other with stage 4 metastatic ovarian cancer that had been previously unresponsive to chemotherapy). In addition, tyrosine kinase levels were measured in 11 subjects, and a decrease in 9 was reported. Tyrosine kinase is often studied in oncology as it may lead to the uncontrolled proliferation of cancer by overriding signals that control cell growth. As a result, it was concluded that quercetin may have ability to inhibit tyrosine kinase, and further study should be undertaken at doses no higher than 1400 mg/m2.” ([0029]).
Based on this disclosure in Nezami, even though Nezami does not explicitly disclose the dose of quercetin in g, but discloses it in mg/m2, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to optimize the dose of the PAPR inhibitor/ quercetin in g as well.  The skilled artisan would have been motivated to do so in order to facilitate administration means, as use of g over mg/m2 is a preferred measure, and also because it was already similarly done for SPB.  The skilled artisan would have been further motivated to do so in order to determine not only the toxicology dose, but also the optimal therapeutic dose, such as when administered in combination with other agents.
Nezami discloses treating cancer broadly (claims), but also mentions that “the ten most commonly diagnosed cancers among men in the United States included cancers of the prostate, lung, colon, rectum, and bladder; melanomas of the skin; non-Hodgkin's lymphoma; kidney cancer, mouth and throat cancer, leukemia, and pancreatic cancer. In women, the most common cancers were reported as breast, lung and colon cancer.”  It does on to note “the potential toxicity of many chemotherapeutic agents” and to note that “the need for non-toxic therapies, used either alone or in combination with traditional chemotherapy, is evident”.  ([0003]).
Nezami does not specifically disclose a combination of quercetin with PAPR inhibitors, such as olaparib, and treatment of triple negative breast cancer specifically.
Arney discloses that olaparib (Lynparza) is a PARP inhibitor, which was approved by the European Commission for its use within the EU.  It discloses that “ [d]esigned to target cancers in people carrying inherited faults in the BRCA1 or BRCA2 genes, PARP inhibitors have been tested in clinical trials for patients with breast, ovarian and prostate cancer caused by these genetic flaws.”
Arney does not specifically disclose the dose of olaparib.  However, since it disclose that this is a drug, which was approved by the medical regulatory authorities for cancer treatment, it would have been obvious to the skilled artisan before the effective filing date to optimize the dose of the drug of olaparib, in order to optimize treatment efficacy as further balanced against toxicology, and factors, such as pharmacokinetics of the drug, and further because it is a requirement of regulatory approval.
Azvolinsky discloses that “[b]reast cancer tumors that have a loss of function in DNA-repair genes like BRCA1 and BRCA2 may be particularly sensitive to PARP inhibitors such as olaparib . . .  Tumors that have a loss of function in DNA-repair genes such as BRCA1 and BRCA2, and homologous recombination, as Dr. Joyce O'Shaughnessy described during her session on emerging triple-negative breast cancer therapies, may be particularly sensitive to PARP inhibitors.”
Motivation to combine olaparib and quercetin for the treatment of cancer is found not only in view of the combination of the above references, but also further in view of 


“[0043] Disclosed herein are non-limiting examples of neoplasms, which could be a tumor, a cancer, any new and/or abnormal growth resembling a tumor and/or cancer, or any combination thereof . . . [0044] In some embodiments, the neoplasm is likely to become resistant and/or is already resistant to one or more anti-cancer agents. Thus, the embodiments provided herein are particularly useful for preventing and/or treating neoplasm that are resistant to or are likely to become resistant to one or more anti-cancer agents.”
Tulin discloses various PAPR inhibitors for treating cancer, such as prostate cancer, breast cancer, kidney cancer, ovarian cancer, lymphoma, leukemia or glioblastoma.  (Abstract).  As one of them, it mentions quercetin. (Table 4, p. 29).  It also discloses numerous studies of olaparib as “the classical PARP-1 inhibitor”) in comparison with novel PARP inhibitors (entirety of Tulin, see e.g., Fig. 3A-3F).  It mentions “Fig. 3D shows new PARP-1 inhibitors show synergistic interaction with Olaparib.” (p. 38).
Accordingly, it would have been obvious to a person of skill in the art before the effective filing of the claimed invention to combine the teachings of Nezami, Arney, Azvolinsky and Tulin, in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been motivated to do so because Nezami and Tulin both disclose the anti-cancer benefit of Applicant’s claimed anti-cancer response modulators, and Tulin further discloses an additional mechanism for quercetin- as a PARP modulator.  The skilled artisan would have been further motivated to do so because as Arney, Azvolinsky and Tulin all disclose various PARP inhibitors have been tested and shown anti-cancer efficacy, to include reaching regulatory approval, and with efficacy specifically assessed for cancers, as claimed by Applicant.  The skilled artisan would have further been motivated to specifically assess Olaparib with other PARP inhbitors in combination, such as quercetin, because Tulin discloses that Olaparib with some other PARP inhbitors has shown a synergistic effect.
Applicant’s specification notes a synergistic effect.  See, e.g., 

“[0072] However, when the one or more modulators provided herein are administered in combination with one or more anti-cancer agents, a synergistic anti-cancer effect is observed. Thus, in some embodiments, a synergistic anti-cancer effect is observed when the one or more modulators provided herein are co-administered with the one or more anti-cancer agents provided herein. For example, a synergistic anti-cancer effect is observed when quercetin (e.g. as quercetin PG is co-administered with PARP inhibitor (See, Examples 4-6).”  However, Applicant’s claims are not presently commensurate in scope with the synergy shown because they: 1) do not recite “synergistically effective amounts”, 2) are not limited to cancers, which are BRCA mutation positive, which is also is shown in Examples 4-6 (see also Table 3), but rather recite any and all cancers, and 3) recite not only a method of treatment, but also a mention of prevention, for which method of prevention Applicant has shown no data.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 64-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a neoplasm, which is BRCA mutation positive, does not reasonably provide enablement for treating any and every neoplasm, and for preventing a neoplasm.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation.
1) Scope or breadth of the claims 
The claims are broader in scope than the enabling disclosure. Applicant is purporting: 1) a method of treatment or prevention; 2) of any and all types of neoplasm (cancer and neoplasm have heretofore been used as synonymous). However, no prevention of cancer is shown, and only treatment of BRCA mutation positive cancers is shown, not any and every cancer.
2) Nature of the invention 
The nature of the invention is directed to a method of treatment or prevention of a neoplasm comprising administering to a subject in need thereof the composition of claim 51.
3) Relative level of skill possessed by one of ordinary skill in the art
The relative level of skill possessed by one of ordinary skill in the art of cancer research is relatively high, as a majority of lead investigators directing scientific research and development in this particular technological area possess an Ph.D. or M.D. in a scientific discipline such as medicinal chemistry, biochemistry, pharmacology, biology or the like. 
4) State of, or the amount of knowledge in, the prior art
Cancer research is difficult. State of the art cancer research comprises laborious time-consuming and costly experimental methods comprising functional and non-functional assays representing both in vitro and in vivo experiments. Furthermore, the art teaches that not all tumor cell lines show the same magnitude of response to anticancer agents (page 2 right column and throughout; Zips et al., In vivo, 2005, 19, 1-8 (“Zips”)). 
5) Level or degree of predictability, or a lack thereof, in the art 
Sikora teaches that the common solid tumours such as breast, lung, prostate and colorectal cancer are only partially responsive to drug therapy (Page 549, right column; Sikora, Current Science 2001, 81(5), 549-554 (“Sikora”)). Therapy for medullary thyroid carcinoma is limited to surgery with no alternative if the patient does not respond to this therapy.  Schmutzler et al. European Journal of Endocrinology 2000, 143, 15-24 (Schmultzler, Abstract). Thus, not all anti-cancer drugs are effective at treating all cancers and treatment of some cancers is limited to only surgery as an option.
With respect to prevention of cancer, Sikora elaborates that cancer has many causes, and that we can identify the cause of three quarters of the world cancers.  Some causes, such as smoking, can be prevented by stopping smoking.  Others, such as diet- the second major cause of cancer, is more problematic, because unlike smoking, we have to eat.  Per Sikora, the relationship between diet and cancer is extremely complex, and it is not just the food that we eat, but also the way in which the contents are digested, interact with each other and cause changes in hormone levels.  Per Sikora, other types of cancer include infection, for which no vaccines have been uniformly developed.  Yet other factors, such as cell phones, radiation from power lines, plastic film, and stress, are nearly impossible to measure.  (p. 553).  Thus, Sikora discloses the enormous difficulty society has faced in tackling cancer prevention in just identifying the population, which would be “in need of” receiving compounds according to claim 1 alone, or for that matter, any antitumor compounds.  Further, a broad search of the literature does not reveal even a single compound, which has been shown to be beneficial for prevention of any and all types of cancer.  
Nagano et al., A prospective study of green tea consumption and cancer incidence, Hiroshima and Nagasaki, Cancer Cases and Control 12: 501-508, 2001 (“Nagano”, of record) discloses that consumption of green tea, which is rich in Applicant’s claimed compound EGCG, was studied and not found to be chemopreventive. (Abstract).
Alexandrov et al., Signatures of mutational processes in human cancer, Nature volume 500, pages 415–421 (2013), available at https://www.nature.com/articles/nature12477 (“Alexandrov”) makes further significant points regarding the veritable genetic diversity and underlying pathology of human cancers.
“We compiled 4,938,362 somatic substitutions and small insertions/deletions (indels) from the mutational catalogues of 7,042 primary cancers of 30 different classes (507 from whole genome and 6,535 from exome sequences) (Supplementary Fig. 1).”
“Applying this approach to the 30 cancer types revealed 21 distinct validated mutational signatures (Supplementary Table 1 and Supplementary Figs 2–28). These show substantial diversity (Fig. 2 and Supplementary Figs 2–23). There are signatures characterized by prominence of only one or two of the 96 possible substitution mutations, indicating remarkable specificity of mutation type and sequence context (signature 10). By contrast, others exhibit a more-or-less equal representation of all 96 mutations (signature 3). There are signatures characterized predominantly by C>T (signatures 1A/B, 6, 7, 11, 15, 19), C>A (4, 8, 18), T>C (5, 12, 16, 21) and T>G mutations (9, 17), with others showing distinctive combinations of mutation classes (2, 13, 14).”
“Most individual cancer genomes exhibit more than one mutational signature and many different combinations of signatures were observed (Fig. 4 and Supplementary Figs 29–88). The patterns of contribution to individual cancer samples vary markedly between signatures. Signature 1A/B contributes relatively similar numbers of mutations to most cancer cases whereas other signatures contribute overwhelming numbers of mutations to some cancer samples but very few to others of the same cancer class, for example, signatures 2, 3, 4, 6, 7, 9, 10, 11, 13 (Fig. 4).”
“The diversity and complexity of somatic mutational processes underlying carcinogenesis in human beings is now being revealed through mutational patterns buried within cancer genomes. It is likely that more mutational signatures will be extracted, together with more precise definition of their features, as the number of whole-genome sequenced cancers increases and analytical methods are further refined.
The mechanistic basis of some signatures is, at least partially, understood but for many it remains speculative or unknown. Elucidating the underlying mutational processes will depend upon two major streams of investigation. First, compilation of mutational signatures from model systems exposed to known mutagens or perturbations of the DNA maintenance machinery and comparison with those found in human cancers. Second, correlation of the contributions of mutational signatures with other biological characteristics of each cancer through diverse approaches ranging from molecular profiling to epidemiology. Collectively, these studies will advance our understanding of cancer aetiology with potential implications for prevention and treatment.”
6) Amount of guidance or direction provided by the inventor and 7) Presence or absence of working examples
The specification fails to provide scientific data and working embodiments with respect to a method of preventing of cancer, and treating any and all cancers.  The only examples provided (Examples 4-6) relate to treating of cancers, which are BRCA mutation positive.  Table 3 further highlights that various PARP inhibitors are being assessed in clinical trials for BRCA mutation positive cancers, not any cancer.
8) Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure
One of ordinary skill in the art would have to conduct time-consuming and costly experimental methods comprising functional and non-functional assays representing both in vitro and in vivo experiments to determine if this invention works. This is especially daunting when the art teaches that surgery is the only option for some cancer patients, as discussed above, and failure to treat the cancer would hasten the demise of the patient. As a result, one of ordinary skill in the art would be required to conduct an undue amount of experimentation to determine if the method does indeed prevent cancer, and treat any and all cancers. 
Genentech states that "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."  Genentech v. Novo Nordisk, 108 F.3d 1361, 1366 (Fed. Cir. 1997).







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627